DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 12/03/2020 and 07/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
encoding, or compression.” Applicant has claimed three elements which the master processing chip performs.  However, encoding/compression are equivalents.  How do they differ from each other?  Please clarify the claim language.  This same analysis applies to claims 8 and 18 which perform the same function but for the slave processing chip.
Claims 7 and 16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim 6 states “further comprising a slave processing chip, wherein, the master processing chip is further configured to transmit the visible light image and the infrared light image to the slave processing chip;  and the slave processing chip is configured to obtain the fused snapped image by fusing the visible light image and the infrared light image, and transmit the fused snapped image to the master processing chip.”  Claim 7 (and analogous claim 16) is unclear because it depends upon claim 2.  Claim 2 already defines the master processing chip to output a fused snapped image.  Now, claim 7 is defining a slave processing chip to perform the fusing and then send this fused image to the master processing chip (which already performs the same function).  How is the fusing performed at the slave processing chip different?  Is the slave processing chip performing the fusion instead of the master processing chip?  Please clarify the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Asoma (US 20200036881) in view of Wolff et al. (herein after will be referred to as Wolff) (US Patent No. 6,781,127).

Regarding claim 1, Asoma discloses a camera, comprising: 
obtain a visible light video image by performing visible light video image capture according to a first shutter and a first gain;  [See Asoma [Fig. 3] Main imaging device (240).  Also, see 0067, Main imaging device captures color information.  Also, see 0122, the same exposure time and gain is the saem between the two cameras.  Also, see 0069, exposure time is related to shutter time.]
obtain an infrared light video image by performing infrared light video image capture according to the first shutter and the first gain;  and [See Asoma [Fig. 3] Sub imaging device (220).  Also, see 0067, Sub imaging device captures monochrome information.  Also, see 0122, the same exposure time and gain is the saem between the two cameras.  Also, see 0069, exposure time is related to shutter time.]
a master processing chip configured to output a fused video image by fusing the visible light video image and the infrared light video image, wherein the fusion comprises fusing brightness information of the visible light video image and brightness information of the infrared light video image, or fusing detail information of the visible light video image and detail information of the infrared light video image.  [See Asoma [0108] Combination processing part is directed for combining the monochrome image data and color image data to generate cabined image data.]
Asoma does not explicitly disclose
a lens;  a light splitter configured to split incident light, which enters the camera through the lens, into visible light and infrared light;  
a first image sensor configured to receive the visible light output by the light splitter, and 
a second image sensor configured to receive the infrared light output by the light splitter, and 
However, Wolff does disclose
a lens;  a light splitter configured to split incident light, which enters the camera through the lens, into visible light and infrared light;  [See Wolff [Fig. 1] Lens (10) and beamsplitter (20) to split infrared/visible to respective sensors.] 
a first image sensor configured to receive the visible light output by the light splitter, and [See Wolff [Fig. 1] Lens (10) and beamsplitter (20) to split infrared/visible to respective sensors.]
a second image sensor configured to receive the infrared light output by the light splitter, and [See Wolff [Fig. 1] Lens (10) and beamsplitter (20) to split infrared/visible to respective sensors.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Asoma to add the teachings of Wolff, in order to minimize the camera’s dimensions by incorporating a common aperture visible/infrared sensor system as in Wolff.

Regarding claim 10, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 10.

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Asoma (US 20200036881) in view of Wolff (US Patent No. 6,781,127) and in further view of Jun et al. (herein after will be referred to as Jun) (CN 101893804 A).

Regarding claim 2, Asoma (modified by Wolff) disclose the device of claim 1.  Furthermore, Asoma discloses
the master processing chip is further configured to output a fused snapped image by fusing the visible light image and the infrared light image. [See Asoma [0108] Combination processing part is directed for combining the monochrome image data and color image data to generate cabined image data.]
Asoma does not explicitly disclose
wherein, the master processing chip is further configured to transmit, in response to receiving a snapshot instruction, the snapshot instruction to the first image sensor and the second image sensor, respectively; the first image sensor is further configured to obtain, in response to receiving the snapshot instruction, a visible light image by taking a snapshot according to a second shutter and a second gain;  the second image sensor is further configured to obtain, in response to receiving the snapshot instruction, an infrared light image by taking a snapshot according to the second shutter and the second gain;  and 
However, Jun does disclose
wherein, the master processing chip is further configured to transmit, in response to receiving a snapshot instruction, the snapshot instruction to the first image sensor and the second image sensor, respectively; the first image sensor is further configured to obtain, in response to receiving the snapshot instruction, a visible light image by taking a snapshot according to a second shutter and a second gain;  the second image sensor is further configured to obtain, in response to receiving the snapshot instruction, an infrared light image by taking a snapshot according to the second shutter and the second gain;  and [See Jun [0085-0086] Necessary to modify capture exposure parameters such as speed up the capture shutter speed when capturing the still image, and gain must be considered.]
[See Jun [0005]].

Regarding claim 3, Asoma (modified by Wolff and Jun) disclose the device of claim 2.  Furthermore, Asoma does not explicitly disclose
wherein, the first image sensor is further configured to, in response to receiving the snapshot instruction, interrupt the visible light video image capture;  and the second image sensor is further configured to, in response to receiving the snapshot instruction, interrupt the infrared light video image capture.  
However, Jun does disclose
wherein, the first image sensor is further configured to, in response to receiving the snapshot instruction, interrupt the visible light video image capture;  and the second image sensor is further configured to, in response to receiving the snapshot instruction, interrupt the infrared light video image capture.  [See Jun [Abstract] After receiving a candid trigger signal, the camera converts the video recording mode to the candid mode.]
 Applying the same motivation as applied in claim 2.

Regarding claim 11, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 11.
.

Claims 4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Asoma (US 20200036881) in view of Wolff (US Patent No. 6,781,127) in view of Jun (CN 101893804 A) and in further view of Soundrapandian et al. (herein after will be referred to as Soundrapandian) (US 20200329195).

Regarding claim 4, Asoma (modified by Wolff and Jun) disclose the device of claim 2.  Furthermore, Asoma does not explicitly disclose
further comprising a synchronization processor configured to: receive the snapshot instruction from the master processing chip;  transmit the snapshot instruction to the first image sensor and the second image sensor respectively within a preset period of time;  receive the visible light image from the first image sensor and the infrared light image from the second image sensor in accordance with a preset timing;  and transmit the visible light image and the infrared light image to the master processing chip.  
However, Soundrapandian does disclose
further comprising a synchronization processor configured to: receive the snapshot instruction from the master processing chip;  transmit the snapshot instruction to the first image sensor and the second image sensor respectively within a preset period of time;  receive the visible light image from the first image sensor and the infrared light image from the second image sensor in accordance [See Soundrapandian [0041 and Fig. 2] Camera controller (212) includes ISP (214) which receives instructions from the processor (206) to control operation of the cameras.  Also, see 0019, synchronizing capture settings corresponding to multiple camera components.  Also, see Fig. 2, the processor is connected to a display (216), so therefore the images are transferred from (212) to (206).  To further clarify, the time periods being claimed are inherently involved.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Asoma (modified by Wolff and Jun) to add the teachings of Soundrapandian, in order to synchronize capture/processing settings for one or more cameras [See Soundrapandian [0002]].

Regarding claim 13, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 13.

Regarding claim 14, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 14.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Asoma (US 20200036881) in view of Wolff (US Patent No. 6,781,127) in view of Jun (CN 101893804 A) in view of Soundrapandian (US 20200329195) and in further view of Edwards (US Patent No. 5,438,360).

wherein, the synchronization processor is further configured to splice a frame of the visible light image and a frame of the infrared light image snapped synchronously into a frame of spliced image, and transmit the spliced image to the master processing chip;
the master processing chip is further configured to split the spliced image into the frame of visible light image and the frame of infrared light image.  
However, Edwards does disclose  
wherein, the synchronization processor is further configured to splice a frame of the visible light image and a frame of the infrared light image snapped synchronously into a frame of spliced image, and transmit the spliced image to the master processing chip;  and [See Edwards [Col. 2 lines 45-55, Outputs a pulse train that comprises interleaved infrared and visible pusles.]
the master processing chip is further configured to split the spliced image into the frame of visible light image and the frame of infrared light image.  [See Edwards [Fig. 1, Col. 2 lines 45-55, and Col. 5 lines 9-25] De-interleave circuitry which separates the image signal into its corresponding infrared and visible components.] 
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Asoma (modified by Wolff, Jun and Soundrapandian) to add the teachings of Edwards, in order to simplify the amount of image data that needs to be transmitted between processing chips.
.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Asoma (US 20200036881) in view of Wolff (US Patent No. 6,781,127) in view of Jun (CN 101893804 A) and in further view of Zhang (US 20150288950).

Regarding claim 6, Asoma (modified by Wolff and Jun) disclose the device of claim 2.  Furthermore, Asoma does not explicitly disclose
wherein the master processing chip is further configured to perform at least one of the following processing on the fused snapped image: image signal processing (ISP), encoding, or compression.  
However, Zhang does disclose
wherein the master processing chip is further configured to perform at least one of the following processing on the fused snapped image: image signal processing (ISP), encoding, or compression.  [See Zhang [0037] Image compression on a fused multispectral image.]
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Asoma (modified by Wolff and Jun) to add the teachings of Zhang, in order to compress a multispectral image before transmitting the image data to reduce the amount of data being transmitted.

.

Claims 7-8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Asoma (US 20200036881) in view of Wolff (US Patent No. 6,781,127) in view of Jun (CN 101893804 A) and in further view of Wei et al. (herein after will be referred to as Wei) (CN 105678727 A).

Regarding claim 7, Asoma (modified by Wolff and Jun) disclose the device of claim 2.  Furthermore, Asoma does not explicitly disclose
further comprising a slave processing chip, wherein, the master processing chip is further configured to transmit the visible light image and the infrared light image to the slave processing chip;  and the slave processing chip is configured to obtain the fused snapped image by fusing the visible light image and the infrared light image, and transmit the fused snapped image to the master processing chip.   
However, Wei does disclose
further comprising a slave processing chip, wherein, the master processing chip is further configured to transmit the visible light image and the infrared light image to the slave processing chip;  and the slave processing chip is configured to obtain the fused snapped image by fusing the visible light image and the infrared light image, and transmit the fused snapped image to the master processing chip.   [See Wei [Abstract] ARM core and DSP core.  The DSP core is responsible for fusion of the infrared light and visible light video data.  The ARM core is responsible for real-time transmission of compressed data after image fusion (therefore, the ARM core receives back the fused data).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Asoma (modified by Wolff and Jun) to add the teachings of Wei, in order to improve upon image fusion by utilizing a heterogeneous multi-core architecture [See Wei [0002]].
 
Regarding claim 8, Asoma (modified by Wolff, Jun and Wei) disclose the device of claim 7.  Furthermore, Asoma does not explicitly disclose
wherein the slave processing chip is further configured to perform at least one of the following processing on the fused snapped image: ISP, encoding, or compression.
However, Wei does disclose
wherein the slave processing chip is further configured to perform at least one of the following processing on the fused snapped image: ISP, encoding, or compression. [See Wei [Abstract] ARM core and DSP core.  The DSP core is responsible for fusion of the infrared light and visible light video data, and encoding of the video data.]
Applying the same motivation as applied in claim 7.



Regarding claim 18, see examiners rejection for claim 8 which is analogous and applicable for the rejection of claim 18.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Asoma (US 20200036881) in view of Wolff (US Patent No. 6,781,127) in view of Jun (CN 101893804 A) in view of Wei (CN 105678727 A) and in further view of Wang et al. (herein after will be referred to as Wang) (US 20210224567).

Regarding claim 9, Asoma (modified by Wolff, Jun and Wei) disclose the device of claim 7.  Furthermore, Asoma does not explicitly disclose
wherein the slave processing chip is further configured to: perform vehicle feature recognition on the fused snapped image based on a deep learning algorithm;  and
transmit a recognition result to the master processing chip.
However, Wei does disclose
transmit a recognition result to the master processing chip. [See Wei [Abstract] ARM core and DSP core.  The DSP core is responsible for fusion of the infrared light and visible light video data, and encoding of the video data.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Asoma (modified by Wolff and Jun) to add [See Wei [0002]].
Asoma (modified by Wolff, Jun and Wei) do not explicitly disclose
wherein the slave processing chip is further configured to: perform vehicle feature recognition on the fused snapped image based on a deep learning algorithm;  and
However, Wang does disclose
wherein the slave processing chip is further configured to: perform vehicle feature recognition on the fused snapped image based on a deep learning algorithm;  and [See Wang [Abstract] Deep learning license plate identification method.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Asoma (modified by Wolff, Jun and Wei) to add the teachings of Wang, in order to improve upon image recognition efficiency and accuracy [See Wang [Abstract]].

Regarding claim 19, see examiners rejection for claim 9 which is analogous and applicable for the rejection of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486